department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c city d program e program m dollars amount n dollars amount p dollars amount dear you asked for advance approval of your scholarship and educational grant procedures under internal_revenue_code sec_4945 and sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request g scholarship programs your letter indicates you will operate three scholarship programs the first program is called b the purpose of b is to provide grants to individuals in elementary and high school from low socio economic households in the city of c to be eligible for consideration the applicant must meet the following minimum criteria current or potential applicants to the private_schools participating reside in a low socio-economic c neighborhood as evidenced by proof of residence have a demonstrated financial need as determined by such participating schools are nominated by the schools participating in b and have demonstrated personal motivation and academic potential participating schools will nominate five to ten candidates from the applicants to your board who will ultimately decide the recipients selection of recipients will be based on the following criteria by the selection committee and the participating schools demonstrated financial need as determined by the participating schools standardized and academic test scores and recommendation from teachers or community members each grant will be approximately m dollars per person per year initially you will provide one to three grants per year depending on available_resources grants will not be eligible to be automatically renewed however prior applicants can apply again as long as they meet the eligibility criteria scholarships will be distributed directly to the educational_institution you if a student leaves the school the school will be required to return the funds to you also indicated you will operate a scholarship program called d the purpose of d is to provide financial assistance to students enrolled in a four-year degree-granting college or university admitted or enrolled at a participating college or university on a full-time basis have a demonstrated financial need and have a history of exemplary academic achievements potential recipients will submit an application found at your website along with school transcripts act sat test scores a resume biography and written_statement to be eligible for consideration the applicant must meet the following minimum criteria a screening committee comprised of your officers school representatives of professors business associates and community leaders will make recommendations of the applicants to your board which will ultimately choose the recipients selection of recipients will be based on the following criteria each grant will be will approximately n dollars per person per year grants will be renewed unless the recipient drops out of school low academic performance suspension or engaging in illegal activity in addition the recipient must submit a written narrative progress report transcripts and confirmation there has been no significant change in their financial situation demonstrated academic achievements and financial need leadership abilities potential to make a difference in the world and approach to academic social and spiritual education you will also operate a third scholarship program called e the purpose of e is to provide scholarships to individuals enrolled in vocational schools or educational certification programs the program is for non-traditional students such as ex-offenders previous drug or alcohol addicts or others looking to have a serious and positive life to be eligible for the scholarship applicants must have e e e e ademonstrated financial need been nominated by a participating charitable_organization demonstrated personal motivation and demonstrated a desire to rehabilitate their live as determined by the participating charitable_organization selection of recipients will be determined by your board based on the following criteria e e e e financial need nomination by participating charitable_organization personal motivation and potential to benefit from the job training and improve their lives and community you estimate providing one or two scholarships each year worth approximately p dollars per person per year the number of scholarships may change depending on available_resources grants will be renewed each school year as long as the recipient meets the following e e e e enrolled in the school or program submit a written progress report submit transcripts and confirmation there has been no significant changes in their financial position g internship program your letter indicates that you will operate an educational grant program that supplements your program called d described above the purpose of this program is to provide individuals already receiving the d scholarship a monetary supplement for basic living_expenses while the recipient is working an internship the grants are intended to foster and enhance the recipient’s leadership skills confidence judgement problem solving skills etiquette and professional development while at the internship history of exemplary academic achievements and e e e e admitted or enrolled at a participating college or university on a full-time basis have a demonstrated financial need have a have a summer internship that either pays no compensation or does not pay sufficient compensation_for basic living_expenses a screening committee comprised of your officers school representatives of professors business associates and community leaders will make recommendations of the potential recipients will submit an application found at your website to be eligible for consideration the applicant must meet the following minimum criteria applicants to your board which will ultimately choose the recipients selection of recipients will be based on the following criteria e e e e demonstrated academic achievements and financial need leadership abilities potential to make a difference in the world and approach to academic social and spiritual education children or relatives of your officers directors substantial contributors or selection committee members are not eligible for your scholarships each grant will be will approximately n dollars per person per year grants will be renewed unless the recipient drops out of school has low academic performance is suspended or engaged in illegal activity in addition the recipient must submit a written narrative progress report transcripts and confirmation there has been no significant change in their financial situation children or relatives of your officers directors substantial contributors or selection committee members are not eligible for your scholarships or supplemental awards for all of your programs you represent you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purposes of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e - the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
